In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 

No. 14‐3540 
ERIEM SURGICAL, INC., 
                                                   Plaintiff‐Appellant, 

                                   v. 

UNITED  STATES  OF  AMERICA  and  JOHN  KOSKINEN,  Commis‐
sioner of Internal Revenue, 
                                        Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
               No. 12 C 8268 — James B. Zagel, Judge. 
                      ____________________ 

  ARGUED NOVEMBER 1, 2016 — DECIDED DECEMBER 16, 2016 
               ____________________ 

   Before EASTERBROOK, ROVNER, and SYKES, Circuit Judges. 
   EASTERBROOK,  Circuit  Judge.  Micrins  Surgical,  Inc.,  went 
out of business on March 13, 2009, without paying all of its 
taxes.  Eriem  Surgical,  Inc.,  was  incorporated  the  same  day, 
purchased  Micrins’  inventory,  took  over  its  oﬃce  space, 
hired  its  employees,  used  its  website  and  phone  number, 
and  pursued  the  same  line  of  business:  the  sale  of  surgical 
2                                                        No. 14‐3540 

instruments. Bernhard Teitz, the president and 40% owner of 
Micrins, continued to play a leading role in Eriem, though its 
sole  stockholder  is  Carol  Teitz,  Bernhard’s  wife.  Eriem  uses 
“Micrins”  as  a  trademark.  (Bernhard  asserts  that  he  owns 
this  mark  and  licensed  it  to  Eriem.)  The  Internal  Revenue 
Service  treated  Eriem  as  a  continuation  of  Micrins  and  col‐
lected  almost  $400,000  of  Micrins’  taxes  from  Eriem’s  bank 
accounts and receivables. Eriem responded with this wrong‐
ful levy suit under 26 U.S.C. §7426(a)(1). After a bench trial, 
the district judge concluded that Eriem is indeed a continua‐
tion of Micrins and that the levy therefore is valid. 
    The  Supreme  Court  has  never  decided  whether  state  or 
federal  law  governs  corporate  successorship  when  the  dis‐
pute concerns debts to the national government. One might 
infer  from  United  States  v.  Kimbell  Foods,  Inc.,  440  U.S.  715 
(1979),  that  federal  law  controls  but  generally  absorbs  state 
law, unless it is hostile to national interests. But, a generation 
after  Kimbell  Foods,  the  Supreme  Court  noted  a  conflict 
among  the  circuits  on  the  subject  and  postponed  its  resolu‐
tion, in an opinion that did not cite Kimbell Foods. See United 
States v. Bestfoods, 524 U.S. 51, 63 n.9 (1998). The next year the 
Court held in Drye v. United States, 528 U.S. 49 (1999), that in 
tax cases state law determines the taxpayer’s rights in prop‐
erty that the IRS seeks to reach, while federal law determines 
which  of  those  rights  the  IRS  can  collect  on.  Neither  Eriem 
nor  the  IRS  contends  that  the  Internal  Revenue  Code  says 
anything  about  corporate  successorship,  so  it  seems  best  to 
apply state law. (Eriem has not contended that it would fare 
better under federal law—if there is any on this subject.) 
   The district court concluded that Bernhard has been run‐
ning  Eriem,  which  is  conducting  the  same  business  as 
No. 14‐3540                                                             3 

Micrins  notwithstanding  Carol’s  ostensible  ownership  and 
the change of focus from instruments used in health care to 
instruments  used  by  cosmetic  surgeons.  Eriem  insists  that 
Carol  is  the  real  as  well  as  the  ostensible  owner,  that  the 
switch to instruments for cosmetic surgery marks a substan‐
tial  change  of  business,  and  that  it  is  irrelevant  that  Eriem 
bought all of Micrins’ assets, hired its workers, occupies the 
same  premises,  and  uses  the  Micrins  trademark,  website, 
phone  number,  and  email  address.  But  under  Illinois  law, 
which  uses  a  multi‐factor  balancing  standard  to  determine 
successorship, see Steel Co. v. Morgan Marshall Industries, Inc., 
278  Ill.  App.  3d  241  (1st  Dist.  1996),  these  contentions  are 
matters  for  the  trier  of  fact.  The  district  court’s  conclusion 
that  Eriem  is  still  conducting  the  Micrins  business  is  not 
clearly erroneous. That successorship is the “ultimate issue” 
does  not  make  it  less  a  finding  of  fact.  See,  e.g.,  Pullman‐
Standard  v.  Swint,  456  U.S.  273  (1982);  Icicle  Seafoods,  Inc.  v. 
Worthington, 475 U.S. 709 (1986). 
    According to Eriem, the district judge made a legal error 
by  failing  to  give  dispositive  significance  to  the  change  of 
ownership.  Bernhard  owned  only  40%  of  Micrins’  stock;  he 
claims  to  own  none  of  Eriem’s,  but  even  if  all  of  his  wife’s 
shares are imputed to him the diﬀerence between 40% own‐
ership  of  Micrins  and  100%  of  Eriem  means  that  they  just 
cannot  be  the  same  business.  Eriem  contends  that  under 
Vernon v. Schuster, 179 Ill. 2d 338 (1997), any change in own‐
ership prevents treating one firm as another’s successor. But 
that’s  not  what  Vernon  said  and  is  not  how  it  has  been  un‐
derstood. 
    There was a substantial change of ownership in Steel Co., 
in addition to the fact that a former stockholder was replaced 
4                                                        No. 14‐3540 

by his spouse as stockholder of the new firm, and the court 
held  that  this  did  not  prevent  treating  the  new  firm  as  the 
old  one’s  successor  when  all  other  considerations  pointed 
that way. We read Vernon (as did Steel Co.) as holding that a 
complete change of ownership prevents a finding of succes‐
sorship, not that complete identity of ownership is essential 
to  successorship.  The  district  court’s  conclusion  that  Carol 
Teitz serves as a proxy for her husband means that there has 
not  been  a  complete  change  of  ownership;  this,  too,  was  a 
conclusion of Steel Co. 
    We  could  imagine  an  argument  that,  because  Bernhard 
owned only 40% of Micrins’ stock, Eriem should be liable for 
only  40%  of  its  taxes.  But  Eriem  has  taken  an  all‐or‐none 
stance; it is unwilling to concede owing the Treasury a pen‐
ny.  Given  a  choice  between  all  and  none,  the  district  court 
did  not  commit  either  a  legal  or  a  factual  error  in  electing 
“all.” 
                                                           AFFIRMED